Citation Nr: 1620783	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-27 156	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for status-post left shoulder arthroscopy with rotator cuff repair and partial resection, distal end of clavicle.

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 30 percent for status post left shoulder arthroscopy with rotator cuff repair and partial resection, distal end clavicle.  This matter further comes before the Board from a December 2008 rating decision in which the RO denied entitlement to a TDIU rating.

In December 2011, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge.  After the Veteran was advised that the Veterans Law Judge, from December 2011, no longer worked at the Board, the Veteran requested another Board hearing.  In September 2014, the Board remanded this matter in order to schedule him for a hearing before the Board.  In February 2016, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.


REMAND

Regarding the claim for an increased evaluation, remand is required to obtain a current examination.  At the April 2015 Board hearing, the Veteran testified that his left shoulder symptoms had worsened since the last VA examination in December 2014.  He testified that in the past 9 months, his pain level had risen and he was unable to sleep in his bed and needed to sleep in a recliner.  He reported that his wife had to quit work to help him because he was unable to care for himself.  He testified he was unable to use the left arm to pick up or hold anything, that it was a problem if anything touched his left arm, and that the doctor told him he had a frozen shoulder.  He also testified he would not be able to work due to being unable to focus due to the pain.  As there is a suggestion of a worsening in the Veteran's left shoulder disability since the previous examination, and to ensure that his own complaints are sufficiently considered by a VA examiner, the Board finds that the matter should be remanded for a new VA examination so that a detailed picture of the current state of his left shoulder may be obtained.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

With regard to the issue of entitlement to a TDIU rating, because a favorable decision with regard to the issue remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the claim for a TDIU rating must also be remanded.

Further, on remand, attempts should be made to obtain any and all recent VA or private treatment records for the Veteran, related to his left shoulder. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left shoulder disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

4.  After all of the above development has been conducted, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of left shoulder disability, gastroesophageal reflux disease, and hemorrhoids.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that each is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

